IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41449
                        Conference Calendar



MICHAEL LOU GARRETT,

                                         Plaintiff-Appellant,

versus

A. LEAL; R. MCVEY; G.J. GOMEZ;
D.B. MCELVANEY; J.W. MOSSBARGER, Warden,
J.C. MAYFIELD; A. DELEON, Captain;
A. OROZCO; H. NEWMAN, individually and in
his official capacity,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. G-98-CV-97
                       - - - - - - - - - -
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Michael Lou Garrett, Texas prisoner # 258594, appeals from

the district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) of his civil rights complaint brought pursuant

to 42 U.S.C. § 1983.   We have reviewed the record and Garrett’s

arguments, and we conclude that the district court did not abuse

its discretion by dismissing his complaint as frivolous.   See

Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41449
                                 -2-

     Garrett’s failure-to-protect claim fails because he concedes

that he suffered no actual physical injury resulting from the

prison officials’ purported failure to protect him from a

cellmate.   See Jones v. Greninger, 188 F.3d 322, 326 (5th Cir.

1999).    His denial-of-access-to-the-courts claim, based as it is

solely on his unsupported assertions, is without merit because he

concedes that his position as a litigant was not prejudiced by

the purported violations.    See Walker v. Navarro County Jail, 4

F.3d 410, 413 (5th Cir. 1993).

     Garrett’s claims of retaliation on the part of prison

officials for his various grievances and legal maneuvers fail

because they are completely unsupported by any evidence and are

merely conclusional, and they do not, by themselves, raise an

inference of retaliation.    See Whittington v. Lynaugh, 842 F.2d

818, 819 (5th Cir. 1988).   Similarly, his challenge to the

investigation into his prison grievances, based essentially on

the fact that his grievances did not yield the result he desired,

is based wholly on his own speculation concerning the grievance-

investigation procedures and the defendants’ purported failure to

comply.   The district court did not abuse its discretion by

dismissing Garrett’s § 1983 complaint as frivolous.    Garrett’s

appeal from the district court’s dismissal also is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Garrett’s appeal is therefore DISMISSED.    See 5TH CIR. R. 42.2.